EXHIBIT 10.3
Execution Version


DEED OF AMENDMENT AND ACCESSION


Date: June 24, 2019


Among:


(1)
Citibank Europe plc (“Bank”);

(2)
Renaissance Reinsurance Ltd.;

(3)
DaVinci Reinsurance Ltd.;

(4)
RenaissanceRe Specialty U.S. Ltd.;

(5)
Renaissance Reinsurance of Europe; and

(6)
Renaissance Reinsurance U.S. Inc. (formerly Platinum Underwriters Reinsurance,
Inc.). (collectively, parties (2), (3), (4), (5), and (6) shall be known as the
“Existing Companies”); and

(7)
RenaissanceRe Europe AG (party (7) shall be known as the “Acceding Company”).



When referenced collectively, the Existing Companies and the Acceding Company
shall be known as the “Companies.”


1.
Background



By the execution of the following the Existing Companies and the Bank have
established a facility for the issuance of letters of credit: Facility Letter
dated 17 September 2010 as amended by Letters of Amendment dated 14 July 2011 ,
1 October, 2013, 23 December 2014, 31 March 2015 , 30 December 2015, 14 January
2016, 31 December 2016, 29 December 2017, and 31 December 2018 (collectively,
the “Committed Facility Letter”).


The parties have agreed to certain further amendments to the Committed Facility
Letter as detailed in this deed.


Terms and expressions defined in the Committed Facility Letter shall have the
same meanings when used in this deed unless the context otherwise requires or
the contrary is otherwise indicated.


The parties to this deed hereby agree that from the Effective Date (as defined
below) the rights and obligations of the parties under the Committed Facility
Letter and the terms of the Committed Facility Letter shall be amended as
specifically set out below.


2.
Effective Date



The following amendments shall take effect on and from 24 June 2019 (“Effective
Date”).
    
3.
Accession



The Acceding Company hereby accedes to the rights, and assume the obligations,
of a “Company” under the Committed Facility Letter.


The Acceding Company agrees to execute and deliver to the Bank each of the
following Facility Documents:
(i)
An accession letter to the Facility Fee Letter;

(ii)
Each document listed in Clause 3 of the Facility Letter; and

(iii)
Any other document required to be delivered in connection with such Facility
Documents (such Facility Documents and additional document(s), collectively the
“Transaction Documents.”








--------------------------------------------------------------------------------





As of the date hereof and as to itself, the Acceding Company hereby makes the
representations and warranties set forth in Clause 8 of the Committed Facility
Letter; provided, that, with respect to the representations and warranties set
forth in paragraph (d) thereof, the “Latest Financials” referred to therein
shall be deemed to be a reference to the financial statements of the Acceding
Company as of the fiscal year ended in 31 December 2018 previously provided to
the Bank. For the avoidance of doubt, this paragraph shall not prejudice in any
way nor act as a waiver in respect of the Bank’s rights under the Committed
Facility Letter to request and/or receive any documents from the Acceding
Company.


4.
Costs and expenses



Each party to this deed shall bear its own costs and expenses in relation to the
amendments agreed pursuant to the terms of this deed.


5.
Affirmation and acceptance



With effect from the Effective Date, the terms and conditions of the Committed
Facility Letter shall be read and construed by reference to this deed and all
references to the Committed Facility Letter shall be deemed to incorporate the
relevant amendments contained within this deed and all references in the
Committed Facility Letter to “ this Committed Facility Letter” shall with effect
from the Effective Date be references to the Committed Facility Letter as
amended by this deed.


In the event of any conflict between the terms of this deed and the Committed
Facility Letter, the terms of this deed shall prevail. Except as amended by the
terms of this deed, all of the terms and conditions of the Committed Facility
Letter shall continue to apply and remain in full force and effect. The
Companies shall, at the request of Bank, do all such acts necessary or desirable
to give effect to the amendments effected or to be effected pursuant to the
terms of this deed.


6.
Continuation of Security



The Companies confirm that, on and after the Effective Date:


(a)
notwithstanding the amendments made to the Committed Facility Letter pursuant to
this deed,

(i)
the Amended and Restated Pledge Agreement dated 25 November 2014 between
Renaissance Reinsurance Ltd. and Bank, as amended by Letter of Amendment dated
22 November 2016, (the “RRL Pledge Agreement”) and any security granted under it
continues in full force and effect;

(ii)
the Amended and Restated Pledge Agreement dated 25 November 2014 between DaVinci
Reinsurance Ltd. and Bank, as amended by Letter of Amendment dated 22 November
2016, (the “DaVinci Pledge Agreement”) and any security granted under it
continues in full force and effect;

(iii)
the Amended and Restated Pledge Agreement dated 25 November 2014 between
RenaissanceRe Specialty U.S. Ltd. and Bank, as amended by Letter of Amendment
dated 22 November 2016, (the “RSUS Pledge Agreement”) and any security granted
under it continues in full force and effect;

(iv)
the Amended and Restated Pledge Agreement dated 25 November 2014 between
Renaissance Reinsurance of Europe and Bank, as amended by Letter of Amendment
dated 22 November 2016, (the “ROE Pledge Agreement”) and any security granted
under it continues in full force and effect;

(v)
the Pledge Agreement dated 31 March 2015 between Renaissance Reinsurance U.S.
Inc. (formerly Platinum Underwriters Reinsurance Inc.) and Bank, as amended by
Letter of Amendment dated 22 November 2016, (the “RRUS Pledge Agreement”) and
any security granted under it continues in full force and effect;



2

--------------------------------------------------------------------------------





(vi)
the Pledge Agreement dated the date hereof between RenaissanceRe Europe AG and
Bank (the “RREAG Pledge Agreement”), and any security granted under it continues
in full force and effect;

(vii)
the RRL Pledge Agreement, ROE Pledge Agreement, DaVinci Pledge Agreement, RRUS
Pledge Agreement, RSUS Pledge Agreement and RREAG Pledge Agreement,
collectively, the “Pledge Agreements”;

(viii)
the Amended and Restated Account Control Agreement dated 25 November 2014
between Renaissance Reinsurance Ltd., Citibank Europe plc and The Bank of New
York Mellon, as amended by Letter of Amendment dated 22 November 2016, (the “RRL
Control Agreement”) and any security granted under it continues in full force
and effect;

(ix)
the Amended and Restated Account Control Agreement dated 25 November 2014
between DaVinci Reinsurance Ltd., Citibank Europe plc and The Bank of New York
Mellon, as amended by Letter of Amendment dated 22 Nov ember 2016, (the “DaVinci
Control Agreement”) and any security granted under it continues in full force
and effect;

(x)
the Amended and Restated Account Control Agreement dated 25 November 2014
between RenaissanceRe Specialty U.S. Ltd., Citibank Europe plc and The Bank of
New York Mellon, as amended by Letter of Amendment dated 22 November 2016, (the
“RSUS Control Agreement”) and any security granted under it continues in full
force and effect;

(xi)
the Amended and Restated Account Control Agreement dated 25 November 2014
between Renaissance Reinsurance of Europe, Citibank Europe plc and The Bank of
New York Mellon, as amended by Letter of Amendment dated 22 November 2016, (the
“ROE Control Agreement”) and any security granted under it continues in full
force and effect;

(xii)
the Account Control Agreement dated 31 March 2015 between Renaissance
Reinsurance U.S. Inc. (formerly Platinum Underwriters Reinsurance Inc.),
Citibank Europe plc and The Bank of New York Mellon, as amended by Letter of
Amendment dated 22 November 2016, (the “RRUS Control Agreement”) and any
security granted under it continues in full force and effect;

(xiii)
the Account Control Agreement dated the date hereof between RenaissanceRe Europe
AG, Citibank Europe plc and The Bank of New York Mellon (the “RREAG Control
Agreement”), and any security granted under it continues in full force and
effect; and

(xiv)
the RRL Control Agreement, ROE Control Agreement, DaVinci Control Agreement,
RRUS Control Agreement, RSUS Control Agreement and RREAG Control Agreement,
collectively, the “Control Agreements”,



such Pledge Agreements, Control Agreements and security extend to all
obligations established by the Committed Facility Letter, as amended pursuant to
this deed.


7.
Counterparts



This deed may be executed in counterparts, each of which shall be deemed to be
an original, and all such counterparts taken together shall constitute one and
the same agreement. This amendment shall take effect as a deed notwithstanding
it is signed under hand by Bank.


8.
Third party rights



No person shall have any right to enforce any provision of this deed under the
Contracts (Rights of Third Parties) Act 1999.


9.
Governing law



This deed (and any non-contractual obligation, dispute, controversy proceedings
or claim of whatever nature arising out of it or in any way relating to this
deed or its formation) shall be governed by and construed in accordance with
English law.
Remainder of page blank


3

--------------------------------------------------------------------------------


        


Signatories to the Deed of Amendment and Accession


EXECUTED AS A DEED BY RENAISSANCE REINSURANCE LTD.
acting by an officer






In the presence of












EXECUTED AS A DEED BY DAVINCI REINSURANCE LTD.
acting by an officer






In the presence of










EXECUTED AS A DEED BY RENAISSANCERE SPECIALITY U.S. LTD.
acting by an officer








In the presence of










EXECUTED AS A DEED BY RENAISSANCE REINSURANCE OF EUROPE
acting by a director






In the presence of












EXECUTED AS A DEED BY RENAISSANCE REINSURANCE U.S. INC.
acting by an officer






In the presence of












 


Signed /s/ Aditya K. Dutt   


Name Aditya K. Dutt


Title Senior Vice President & Treasurer


Signature of Witness /s/ Phelecia Barnett   


Name of Witness Phelecia Barnett


Address 12 Crow Lane, Pembroke, HM 19, Bermuda




Signed /s/ Aditya K. Dutt   


Name Aditya K. Dutt


Title Treasurer


Signature of Witness /s/ Phelecia Barnett   


Name of Witness Phelecia Barnett


Address 12 Crow Lane, Pembroke, HM 19, Bermuda


Signed /s/ Aditya K. Dutt   


Name Aditya K. Dutt


Title Senior Vice President & Treasurer




Signature of Witness /s/ Phelecia Barnett   


Name of Witness Phelecia Barnett


Address 12 Crow Lane, Pembroke, HM 19, Bermuda


Signed /s/ Ian Branagan   


Name Ian Branagan


Title Director


Signature of Witness /s/ Clare McKinlay   


Name of Witness Clair McKinlay


Address 18th Floor, 125 Old Broad Street, London, EC2N 1AR, UK




Signed /s/ James Conway   


Name James Conway


Title Senior Vice President, General Counsel &
Secretary


Signature of Witness /s/ Molly E. Gardner   


Name of Witness Molly E. Gardner


Address 140 Broadway, Suite 4200, New York, NY, 10005, USA








 
 












--------------------------------------------------------------------------------






EXECUTED AS A DEED BY                Signed     /s/ Aditya K. Dutt    
RENAISSANCERE EUROPE AG            Name     Aditya K. Dutt
Title    Authorized Person
Acting by an authorized person             Signature of Witness    /s/ Phelecia
Barnett    
In the presence of                    Name of Witness    Phelecia Barnett
Address    Beethovenstrasse 33, CH-8002, Zürich, Switzerland


                    
















WE HEREBY CONFIRM OUR ACCEPTANCE ON BEHALF OF BANK:


By:    /s/ Niall Tuckey    
Name:     Niall Tuckey    
Title:     Director







